Citation Nr: 9925252	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-13 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nosebleeds.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1946.  

In April 1990, the Board of Veterans Appeals (Board) denied a 
claim for service connection for nosebleeds.  In a February 
1991 rating decision, the RO denied service connection for 
arthritis of the feet.  The veteran was advised of the 
February 1991 RO decision in March 1991 and he did not 
appeal.  

This matter came before the Board from an August 1993 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that determined that new and 
material evidence had not been received to reopen the 
veteran's claims for service connection for nosebleeds and 
for arthritis of the feet.  The veteran has appealed for 
favorable resolution of these claims.

In April 1993, the veteran requested service connection for 
shortness of breath due to gas chamber training.  In a 
November 1993 rating decision, the RO denied service 
connection for shortness of breath and notified the veteran 
of that decision in a letter dated in January 1994.  In May 
1994, the veteran expressed disagreement with the decision.  
In June 1994, the RO issued a supplemental statement of the 
case that addressed service connection for shortness of 
breath, inter alia, and also informed the veteran of the need 
to submit a substantive appeal as to that issue within 60 
days.  Although the veteran actually had until January 1995 
to file a substantive appeal, he did not do so.  At a hearing 
in March 1995, the veteran indicated a desire to withdraw the 
appeal for shortness of breath; however, in a written 
communication he later indicated a desire to continue with 
that appeal.  The RO issued a supplemental statement of the 
case in September 1998 informing the veteran that the issue 
was not in appellate status.  He has not indicated any 
further disagreement with the matter.  The Board finds that 
the issue is not in appellate status.  See 38 C.F.R. § 20.302 
(1998).

In July 1996, the Board remanded both issues listed on Page 1 
of this decision instructing the RO to attempt to obtain 
additional treatment records reported by the veteran and also 
to consider evidence submitted since the most recent 
supplemental statement of the case.  After the requested 
development was completed, the RO returned the case to the 
Board.


FINDINGS OF FACT

1.  In April 1990, the Board denied a claim for service 
connection for nosebleeds on the basis that the condition was 
first clinically demonstrated many years after active 
service.  

2.  The evidence presented subsequent to the April 1990 Board 
decision is either cumulative or does not tend to demonstrate 
that a nosebleed condition was incurred in or aggravated by 
active service and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In February 1991, the RO determined that the veteran had 
not submitted medical evidence of arthritis of the feet.

4.  Evidence submitted since the February 1991 RO decision is 
either cumulative or does not tend to demonstrate that any 
current foot condition was incurred in or aggravated by 
active service and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted since the April 1990 
Board decision in support of a claim for service connection 
for nosebleeds is not new and material; the claim for service 
connection for nosebleeds is not reopened; and, the prior 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103, 
20.1104 (1998).

2.  The additional evidence submitted in support of a claim 
for service connection for arthritis of the feet since the 
February 1991 RO decision is not new and material; the claim 
for service connection for arthritis of the feet is not 
reopened; and, the prior RO decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a), 
3.160(d), 20. 302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nosebleeds

The Board notes that a prior decision of the Board is final 
with the exception that a claimant may later reopen a claim 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103, 
20.1104 (1998).

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the Board's adverse April 1990 decision.  In 
considering whether the evidence submitted is new and 
material, a two-step analysis must be performed.  First, the 
Board must determine whether the evidence is, in fact, new 
and material.  Second, if, and only if, the Board determines 
that new and material evidence has been submitted, the claim 
is "reopened" and the case is reevaluated on the basis of all 
the evidence, both new and old.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Review of the claims file reveals that at the time of the 
April 1990 Board decision the relevant evidence of record 
included an original claim for service connection for 
nosebleeds, submitted in December 1983, wherein the veteran 
reported continued problems with nosebleeds and private 
treatment by Drs. Craddock and Feinman.  At that time, he 
also submitted a transcript of his general court martial 
proceedings, statements from Drs. G. B. Craddock and M.C. 
Feinman, and records from Lynchburg General-Marshall Lodge 
Hospitals.  Also submitted were clinical treatment reports 
from Virginia Baptist Hospital, additional assertions and VA 
testimony, daily sick call reports from the veteran's 
military unit, and a DD Form 214 dated in January 1987 
reflecting the veteran's upgraded character of discharge. 

Since the Board's decision on the issue in April 1990, the 
veteran has submitted additional lay evidence supporting his 
contention that his sinus condition preexisted active 
service.  This is not "new" evidence in that it simply 
repeats prior assertions that his nosebleed condition was 
aggravated by living in Utah during active service.  It is 
therefore cumulative evidence and is not new and material. 

The veteran also submitted a medical opinion by R. Scott 
Jones, M.D., dated in July 1996, indicating that, if the 
veteran were to move to Utah, it would be "entirely 
possible" that he would suffer worse nosebleeds.  However,   
Dr. Jones opined that moving to Utah would not make the 
nosebleeds worse or better, and he recommended over-the-
counter remedies for keeping nasal passages moist in the 
drier air there.  The doctor did not say that based on the 
facts of this case the condition underlying the veteran's 
nosebleeds may have increased in severity during active 
service in the 1940's (as distinguished from a mere increase 
in symptoms while in Utah).  Although this evidence is "new," 
the Board does not find that Dr. Jones' opinion is so 
significant that it must be considered along with all the 
evidence, both old and new.  It does not specifically address 
the facts of this case, but is a response to the veteran's 
question as to what might happen in the future.  Moreover, 
the opinion is so qualified that it weighs against the claim.  
That is, while the doctor states that an increase is 
"possible," his opinion is that it is unlikely.  Therefore, 
it is not "new and material" evidence within the meaning of 
38 C.F.R. § 3.156(a).

The veteran also submitted testimony at hearings in 1995 and 
1996 (and a videotape of the latter) to the effect that he 
had had nosebleeds and sinus trouble all of his life but that 
these conditions were worse while in Utah.  He testified that 
after service in Utah, he went to Kansas where his nose very 
seldom bled and that currently his nose bled frequently.  The 
Board finds that this evidence is largely cumulative.  
Although some of the details are new, this evidence does not 
demonstrate that the underlying nosebleed condition may have 
increased in severity during active service in the 1940's (as 
distinguished from a mere increase in symptoms while in 
Utah).  The Board does not find the veteran's testimony to be 
so significant that it must be considered along with all the 
evidence, both old and new.  Therefore, it is not "new and 
material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a).

The veteran submitted a magazine article concerning VA's 
adjudication process.  This does not have probative value 
concerning the issue and is therefore not "new and material" 
evidence within the meaning of 38 C.F.R. § 3.156(a).

Because the Board finds that the evidence submitted since the 
prior adverse Board decision is not new and material, the 
application to reopen the claim for service connection for 
nosebleeds must be denied.  

II.  Arthritis of the feet.

Review of the claims files reflects that in February 1991, 
the veteran reported that he suffered from arthritis and felt 
that it stemmed from wearing ill-fitting shoes during active 
service. 

In a February 1991 rating decision, the RO denied service 
connection for arthritis of the feet on the basis that there 
was no evidence of the condition.  The RO notified the 
veteran of this decision in a letter dated in March 1991.  
Although the veteran submitted letters to the RO in January 
and February 1992, neither of the letters mentioned 
disagreement with or intention to appeal the February 1991 RO 
rating decision.  

Since the RO's decision on this issue in February 1991, the 
veteran has submitted additional allegations, testimony, and 
relevant private medical reports.  Accordingly, this newly 
submitted evidence must be analyzed to determine whether it 
is new and material evidence to reopen the claim for service 
connection for arthritis of the feet.

In a March 1994 substantive appeal, the veteran reported that 
during active service he went without shoes for over a month 
in cold, ice and snow.  He reported that he has had problems 
with numbness and pain in his feet for many years and that a 
Dr. Keefer in Lynchburg said that he had arthritis.  He 
further reported that Dr. Keefer's family reported that the 
veteran's treatment records are no longer available.  

Along with the substantive appeal, the veteran submitted a 
short note from Dr. Michael Overfelt, Podiatrist.  Dr. 
Overfelt reported in March 1994 that the veteran had 
arthritic changes in both feet. 

In May 1994, the veteran repeated many of the claims made in 
March 1994.

In March 1995, the veteran testified before an RO hearing 
officer that arthritis was first found in 1994.  The 
remainder of his testimony chiefly concerned other issues.  

A January 1996 note from Dr. Overfelt indicates that the 
veteran suffered from gouty arthritis of both feet.

In May 1996, the veteran testified before the undersigned 
member of the Board that a private doctor had told him that 
X-rays showed arthritis of the feet but the doctor no longer 
practiced medicine and the records are not available. 

In July 1996, the veteran submitted a letter from R. Scott 
Jones, M.D., dated in July 1996, who opined that going 
barefoot would not increase one's chances of developing 
arthritis.  He also submitted notes from Stephen Migueles, 
M.D., indicating that cold exposure was not related to 
development of arthritis.  

In September 1998, the RO considered all of the evidence of 
record and determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
arthritis of the feet.

At various times since the February 1991 Board decision, the 
veteran submitted additional duplicates of materials 
submitted either before or since that decision and also 
submitted copies of letters addressed to various elected 
officials.

As noted in the prior discussion above, the initial question 
presented is whether new and material evidence to permit 
reopening the claim has been submitted since the prior 
adverse decision. 

The additional assertions and videotaped testimony of the 
veteran that simply repeat the claim that arthritis of the 
feet is related to active duty are cumulative of earlier 
claims and therefore are not "new" evidence.  

Dr. Overfelt's reports do establish evidence of a current 
foot disability; however, this evidence tends to negate the 
veteran's contention that arthritis of the feet was caused by 
cold exposure during active service.  Rather, Dr. Overfelt 
clearly attributes this condition to gout.  As such, although 
new, this evidence is clearly negative to the veteran's 
claim.  In this regard, the evidence is not "so significant 
that it must be considered."  Therefore, it is not "new and 
material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a).

Likewise, the newly submitted medical opinions of Drs. Jones 
and Migueles specifically tend to show that there is no such 
connection between cold exposure during active service and 
current foot disorders, i.e., this evidence is clearly 
negative to the veteran's claim.  In this regard, the 
evidence is not "so significant that it must be considered."  
Therefore, it is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Because the Board finds 
that the evidence submitted since the prior final adverse 
decision is not new and material, the application to reopen 
the claim for service connection for arthritis of the feet 
must be denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims for service connection for 
nosebleeds and for service connection for arthritis of the 
feet is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

